DETAILED ACTION
Applicant's arguments, filed 05/20/2021, have been fully considered.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.   
Applicants have amended their claims, filed 05/20/2021, and therefore rejections newly made in the instant office action have been necessitated by amendment.
Applicant’s have amended claims 1 and 5-6.
Applicant’s have left claims 2, 7, 8, and 11-13 as originally filed.
Applicant’s have canceled claims 3-4.
Applicant’s have introduced new claims 19-20.
Claims 1-2, 5-7, 9, 11-13, and 19-20 are the current claims hereby under examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter – Withdrawn
The indicated allowable subject matter of dependent claim 4 in the Office Action mailed on 05/12/2021 is withdrawn in view of the newly discovered reference(s) to Baheti et al. (Pub. No. US 2019/0216393) and Rajanish et al. (Pub. No. US 2010/0283700).  Rejections based on the newly cited reference(s) follow.
Claim Rejections - 35 USC § 103 – Modified
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacob Fraden (Pub. No. US 2015/0263777), hereinafter referred to as Fraden, in view of Leath et al. (Pub. No. US 2019/0008422), hereinafter referred to as Leath, in view of Baheti et al. (Pub. No. US 2019/0216393), hereinafter referred to as Baheti, in view of Rajanish et al. (Pub. No. US 2010/0283700).
Regarding Claim 1, Fraden discloses a removable smartphone case (Fig. 1, element 21, “protective case” and para. [0029], “Fig. 1 illustrates … a protective case for holding a mobile communication device (a smartphone, e.g.), and Claim 1, “removably wrap …”) comprising: 
a case body (Fig. 1, element 21, “protective case”) configured to receive a smartphone (para. [0029], “protective case for holding a mobile communication device (a smartphone, e.g.)”); and

However, Fraden does not explicitly disclose a radio frequency (RF) front-end connected to the case body and including a semiconductor substrate, at least one transmit antenna configured to transmit radio waves below the skin surface of a person, and a two-dimensional array of receive antennas configured to receive radio waves, the received radio waves including a reflected portion of the transmitted radio waves, wherein the semiconductor substrate includes circuits configured to generate signals in response to the received radio waves; 
a digital baseband system configured to generate digital data in response to the signals, wherein the digital data is indicative of a health parameter of the person.
Leath teaches a non-invasive sensing system (Abstract), which can include and be arranged on or including a smartphone (Fig. 6). Leath further teaches of a radio frequency (RF) front-end (Fig. 5, element 15) including a semiconductor substrate (Fig. 5, element 22, “PCB”, and para. [0219], “the VNA circuits could be built into the back of the antennae if we were looking at miniaturizing the system”), at least one transmit antenna configured to transmit radio waves below the skin surface of a person (Fig. 8C, element 2, “transmit antenna”, and para. [0172], “first transmitting antenna for transmitting electromagnetic radiation signals into the skin surface”), and a two-dimensional array of receive antennas (Fig. 8C, elements 5, 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the potential sensing module (Fig. 2, element 9) taught by Fraden with the PCB system taught by Leath. Incorporating the sensing system taught by Leath into the case taught by Fraden would allow for the system to be used in a portable manner, which is suggested by both Leath and Fraden. Leath discloses that a miniaturized system can be incorporated into a housing of a mobile device (Leath, Fig. 6, and para. [0247]). Fraden teaches that the sensing module may comprise one or more sensing means including electromagnetic field detections (Fraden, para. [0030]). One of ordinary skill would have also 
However, modified Fraden does not explicitly disclose wherein the semiconductor substrate includes at least one transmit component and a two-dimensional array of receive components, wherein the at least one transmit component is collocated with the at least one transmit antenna and the two-dimensional array of receive components are collocated with respective ones of the two-dimensional array of receive antennas; and wherein the at least one transmit component and the at least one transmit antenna comprise at least two transmit components and at least two transmit antennas and wherein the two-dimensional array of receive components and the two-dimensional array of receive antennas comprises four receive components and four receive antennas and wherein receive components and receive antennas are collocated at opposite sides.
Baheti teaches a system including a millimeter-wave radar sensor that is disposed on a circuit board, with a plurality of antennas, processing circuitry, and receiving antennas for vital measurements of a human being (Abstract and para. [0022]). Baheti further teaches transmitter front end circuitry components and receiver front end circuitry components such as RF oscillators, mixers, amplifiers, and filters (para. [0031-0032] and Fig. 2A, elements 208 and 210). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify circuitry disclosed by modified Leath to include additional front-end circuitry on the same substrate. The additional circuitry elements being collocated with the transmit components or the receive components allows for the system 
Baheti further teaches that the transmitter components and the receiver components are collocated with the transmit antennas and two dimensional array of receive antennas (para. [0031-0032]). Baheti further teaches of the radar sensing having at least two transmit antennas, at least two transmitter front-end circuits (Fig. 2A, elements 208 and 212, para. [0031]). Baheti further teaches of at least four receive antennas connected to 4 pins of a receiver front-end circuitry (Fig. 2A, elements 214 and 210, and para. [0032]). Baheti further teaches in another embodiment that the receive antennas can be located on separate sides of the radar circuit (Fig. 2C, elements 214). Baheti teaches that the transmitter and receiver antennas can be implemented in a uniform array or a linear array of any dimension, and other implementations can be done (para. [0039]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to increase the number of transmitter and receiver antennas and the location of the receiver antennas. Baheti teaches that the number of antennas and placement of the antennas can be changed depending on the particular requirements of the radar system and due to beam forming requirements (para. [0057]). Increasing the number of antennas allows for the system to perform more accurate and precise vital sign measurements (para. [0057]). 
However, modified Fraden does not explicitly discloses wherein receive components and receive antennas are collocated at opposite corners of the semiconductor substrate.
Rajanish teaches a compact millimeter-wave transmitter and receiver using interconnections within a chip (Abstract). Rajanish further teaches in an embodiment that the In re Kuhle, 526 F.2d 553, 188 USPQ 7).
Regarding Claim 12, modified Fraden discloses the removable smartphone case of claim 1.
However, modified Fraden does not explicitly disclose further comprising means for isolating a signal from a particular location in the 3D space in response to receiving the radio waves on the two-dimensional array of receive antennas by implementing beamforming signal processing.
Baheti further teaches of modifying the number of transmitting and receiving antennas in order to implement beam steering when transmitting waves toward fine veins and arteries within the body (para. [0057]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the radar sensor and removable case disclose by modified Fraden to further implement beam steering. Baheti teaches that beam steering would allow for the radar beam to be directed to isolate a particular signal and perform more accurate and precise vital signal measurements (para. [0057]).
Regarding Claim 13, modified Fraden discloses the removable smartphone case of claim 1.
However, modified Fraden does not explicitly disclose further comprising means for isolating a signal from a particular location in the 3D space in response to receiving the radio waves on the two-dimensional array of receive antennas by using beamforming to focus a receive beam on a particular vein of the person.
Baheti further teaches of a system for vital measurements of a human being (Abstract and para. [0022]). Baheti further teaches of modifying the number of transmitting and receiving antennas in order to implement beam steering when transmitting waves toward fine veins and arteries within the body (para. [0057]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the radar sensor and removable case disclose by modified Fraden to further implement beam steering. Baheti teaches that beam steering would allow for the radar beam to be directed to isolate a particular signal and perform more accurate and precise vital signal measurements (para. [0057]).
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacob Fraden (Pub. No. US 2015/0263777), hereinafter referred to as Fraden, in view of Leath et al. (Pub. No. US 2019/0008422), hereinafter referred to as Leath, in view of Baheti et al. (Pub. No. US 2019/0216393), hereinafter referred to as Baheti, in view of Rajanish et al. (Pub. No. US 2010/0283700) as applied to claim 1 above, and further in view of George Shaker (Pub. No. US 2018/0322351), hereinafter referred to as Shaker.
Regarding Claim 2, modified Fraden discloses the removable smartphone case of claim 1.

Shaker teaches of a biometric sensor (Fig. 7) with a transmitter to transmit electromagnetic waves and receiver configured to receive the electromagnetic waves from the transmitter (para. [0065]). Shaker further teaches that the radio waves are in the range of 30 GHz to 300 GHz (para. [0065]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the transmitters and receivers taught by modified Fraden to operate in the range of 300 GHz to 300 GHz. Shaker teaches operating in a range from 30 GHz to 300 GHz or in an appropriate subset of this frequency range depending on the functionality is beneficial for determined biometric characteristics (para. [0140]). Therefore, one of ordinary skill would have recognized that using antennas within this operating frequency can provide better results for biometric data. 
Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacob Fraden (Pub. No. US 2015/0263777), hereinafter referred to as Fraden, in view of Leath et al. (Pub. No. US 2019/0008422), hereinafter referred to as Leath, in view of Baheti et al. (Pub. No. US 2019/0216393), hereinafter referred to as Baheti, in view of Rajanish et al. (Pub. No. US 2010/0283700) as applied to claim 1 above, further in view of Baheti et al. (Pub. No. US 2019/0216393), hereinafter referred to as Baheti, and further in view of Yong et al. (Pub. No. US 2019/0097328), hereinafter referred to as Yong.
Regarding Claim 5, modified Fraden discloses the removable smartphone case of claim 1.

Baheti further teaches that at least two sets of four receiver antennas are configured to receive radio waves (Fig. 2A, elements 214, and para. [0032], “receiver front-end circuit may be configured to be coupled to greater than four antennas, with the resulting antenna array being of various n x m dimensions”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the number of receiving antennas disclosed by modified Fraden. Increasing the number of transmitting and receiving antennas may be needed for the particular requirements of the radar system. For example, using more transmitting and receiving antennas allows for beam steering to be used in order to direct the beam towards fine veins or arteries in order to perform more accurate measurements (para. [0057]).
However, modified Fraden in further view of Baheti does not explicitly disclose transmitting and receiving at least two different polarization orientations.
Yong teaches of a phased antenna array (Fig. 3) for transmitting and receiving signals from multiple antennas (Fig. 3, elements 40) in millimeter range (Abstract), and the structure can be printed on a dielectric substrate, such as a rigid or flexible printed circuit (para. [0056]). Yong further teaches that the antenna arrays can be configured to generate radio-frequency 
Regarding Claim 6, modified Fraden discloses the removable smartphone case of claim 1.
However, modified Fraden does not explicitly discloses wherein the at least two transmit antennas are configured to transmit radio waves at orthogonal polarization orientations and wherein a first set of the at least four receive antennas is configured to receive radio waves at one of the orthogonal polarization orientations and a second set of the at least four receive antennas is configured to receive radio waves at the other of the orthogonal polarization orientations.
Baheti further teaches that at least two sets of four receiver antennas are configured to receive radio waves (Fig. 2A, elements 214, and para. [0032], “receiver front-end circuit may be configured to be coupled to greater than four antennas, with the resulting antenna array being of various n x m dimensions”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the number of receiving 
However, modified Fraden in further view of Baheti does not explicitly disclose transmitting and receiving at least two different polarization orientations.
Yong teaches of a phased antenna array (Fig. 3) for transmitting and receiving signals from multiple antennas (Fig. 3, elements 40) in millimeter range (Abstract), and the structure can be printed on a dielectric substrate, such as a rigid or flexible printed circuit (para. [0056]). Yong further teaches that the antenna arrays can be configured to generate radio-frequency signals with a first polarization, whereas a second set of single-polarization antennas may be configured to generate radio frequency signals with a second polarization, such that the second polarization is orthogonal to the first polarization (para. [0061] and para. [0067]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the antenna array disclosed by modified Fraden to further include different combinations of polarization angles. Adjusting the polarization angle of the transmitting and receiving antennas can be done in response due to polarization mismatch. If the sensor data is outside of a range, the control circuitry may adjust the polarization in order to ensure accurate results (para. [0006] and para. [0067]).
Regarding Claim 7, modified Fraden discloses the removable smartphone case of claim 1.

Baheti further teaches that at least two sets of four receiver antennas are configured to receive radio waves (Fig. 2A, elements 214, and para. [0032], “receiver front-end circuit may be configured to be coupled to greater than four antennas, with the resulting antenna array being of various n x m dimensions”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the number of receiving antennas disclosed by modified Fraden. Increasing the number of transmitting and receiving antennas may be needed for the particular requirements of the radar system. For example, using more transmitting and receiving antennas allows for beam steering to be used in order to direct the beam towards fine veins or arteries in order to perform more accurate measurements (para. [0057]).
However, modified Fraden in further view of Baheti does not explicitly disclose transmitting and receiving at least two different polarization orientations.
Yong teaches of a phased antenna array (Fig. 3) for transmitting and receiving signals from multiple antennas (Fig. 3, elements 40) in millimeter range (Abstract), and the structure can be printed on a dielectric substrate, such as a rigid or flexible printed circuit (para. [0056]). Yong further teaches that the antenna arrays can be configured to generate radio-frequency .
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacob Fraden (Pub. No. US 2015/0263777), hereinafter referred to as Fraden, in view of Leath et al. (Pub. No. US 2019/0008422), hereinafter referred to as Leath, in view of Baheti et al. (Pub. No. US 2019/0216393), hereinafter referred to as Baheti, in view of Rajanish et al. (Pub. No. US 2010/0283700) as applied to claim 1 above, and further in view of Kim et al. (“Towards Development of a Mobile RF Doppler Sensor …”), hereinafter referred to as Kim.
Regarding Claim 9, modified Fraden discloses the removable smartphone case of claim 1.
However, modified Fraden does not explicitly disclose wherein the health parameter is a blood pressure.
Kim teaches of a microstrip patch antenna that is suited for mobile applications, including a transmitting and a receiving antenna (pg. 3391, Section B, “Antenna Design”). Kim further teaches that the data collected from the receiving antenna, which includes arterial flow . 
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacob Fraden (Pub. No. US 2015/0263777), hereinafter referred to as Fraden, in view of Leath et al. (Pub. No. US 2019/0008422), hereinafter referred to as Leath, in view of Baheti et al. (Pub. No. US 2019/0216393), hereinafter referred to as Baheti, in view of Rajanish et al. (Pub. No. US 2010/0283700) as applied to claim 1 above, and further in view of Raviv Melamed (Pub. No. US 2017/0238835), hereinafter referred to as Melamed.
Regarding Claim 11, modified Fraden discloses removable smartphone case of claim 1.
However, modified Fraden does not explicitly disclose further comprising means for transmitting radio waves over a 3D space below the skin surface of a person by transmitting from a first transmit antenna and then from a second transmit antenna such that the first transmission does not overlap in time with the second transmission.
Melamed teaches of a portable sensing system including RF sensing functionality including an antenna array with a plurality of receive antennas and transmit antennas (Abstract, para. [0045]) for use in health testing (Fig. 9, element 921). Melamed further teaches that the .  
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacob Fraden. (Pub. No. US 2015/0263777), hereinafter referred to as Fraden, in view of Leath et al. (Pub. No. US 2019/0008422), hereinafter referred to as Leath, in view of Baheti et al. (Pub. No. US 2019/0216393), hereinafter referred to as Baheti, in view of Yong et al. (Pub. No. US 2019/0097328), hereinafter referred to as Yong.
Regarding Claim 19, Fraden discloses Fraden discloses a removable smartphone case (Fig. 1, element 21, “protective case” and para. [0029], “Fig. 1 illustrates … a protective case for holding a mobile communication device (a smartphone, e.g.), and Claim 1, “removably wrap …”) comprising: 
a case body (Fig. 1, element 21, “protective case”) configured to receive a smartphone (para. [0029], “protective case for holding a mobile communication device (a smartphone, e.g.)”); and
a communications interface (Fig. 2, element 10 and 6, “wiring harness” and “connector”) configured to transmit the digital data generated by the semiconductor substrate from the removable smartphone case (para. [0030], “the module, 9, communicates with the 
However, Fraden does not explicitly disclose a radio frequency (RF) front-end connected to the case body and including a semiconductor substrate, at least one transmit antenna configured to transmit radio waves below the skin surface of a person, and a two-dimensional array of receive antennas configured to receive radio waves, the received radio waves including a reflected portion of the transmitted radio waves, wherein the semiconductor substrate includes circuits configured to generate signals in response to the received radio waves; 
a digital baseband system configured to generate digital data in response to the signals, wherein the digital data is indicative of a health parameter of the person.
Leath teaches a non-invasive sensing system (Abstract), which can include and be arranged on or including a smartphone (Fig. 6). Leath further teaches of a radio frequency (RF) front-end (Fig. 5, element 15) including a semiconductor substrate (Fig. 5, element 22, “PCB”, and para. [0219], “the VNA circuits could be built into the back of the antennae if we were looking at miniaturizing the system”), at least one transmit antenna configured to transmit radio waves below the skin surface of a person (Fig. 8C, element 2, “transmit antenna”, and para. [0172], “first transmitting antenna for transmitting electromagnetic radiation signals into the skin surface”), and a two-dimensional array of receive antennas (Fig. 8C, elements 5, “receiving antennas”) configured to receive radio waves (para. [0173], “receiving antenna mounted on the PCB directly adjacent to the transmitting antenna for receiving the electromagnetic radiation signals”), the received radio waves including a reflected portion of 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the potential sensing module (Fig. 2, element 9) taught by Fraden with the PCB system taught by Leath. Incorporating the sensing system taught by Leath into the case taught by Fraden would allow for the system to be used in a portable manner, which is suggested by both Leath and Fraden. Leath discloses that a miniaturized system can be incorporated into a housing of a mobile device (Leath, Fig. 6, and para. [0247]). Fraden teaches that the sensing module may comprise one or more sensing means including electromagnetic field detections (Fraden, para. [0030]). One of ordinary skill would have also recognized that substituting the sensing module taught by Fraden with the miniaturized system taught by Leath would yield the predictable results of measuring health parameters in a portable manner.

Baheti further teaches that at least two sets of four receiver antennas are configured to receive radio waves (Fig. 2A, elements 214, and para. [0032], “receiver front-end circuit may be configured to be coupled to greater than four antennas, with the resulting antenna array being of various n x m dimensions”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the number of receiving antennas disclosed by modified Fraden. Increasing the number of transmitting and receiving antennas may be needed for the particular requirements of the radar system. For example, using more transmitting and receiving antennas allows for beam steering to be used in order to direct the beam towards fine veins or arteries in order to perform more accurate measurements (para. [0057]).
However, modified Fraden in further view of Baheti does not explicitly disclose transmitting and receiving at least two different polarization orientations.
Yong teaches of a phased antenna array (Fig. 3) for transmitting and receiving signals from multiple antennas (Fig. 3, elements 40) in millimeter range (Abstract), and the structure can be printed on a dielectric substrate, such as a rigid or flexible printed circuit (para. [0056]). Yong further teaches that the antenna arrays can be configured to generate radio-frequency signals .
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacob Fraden. (Pub. No. US 2015/0263777), hereinafter referred to as Fraden, in view of Leath et al. (Pub. No. US 2019/0008422), hereinafter referred to as Leath, in view of Raviv Melamed (Pub. No. US 2017/0238835), hereinafter referred to as Melamed.
Regarding Claim 20, Fraden discloses a removable smartphone case (Fig. 1, element 21, “protective case” and para. [0029], “Fig. 1 illustrates … a protective case for holding a mobile communication device (a smartphone, e.g.), and Claim 1, “removably wrap …”) comprising: 
a case body (Fig. 1, element 21, “protective case”) configured to receive a smartphone (para. [0029], “protective case for holding a mobile communication device (a smartphone, e.g.)”); and
a communications interface (Fig. 2, element 10 and 6, “wiring harness” and “connector”) configured to transmit the digital data generated by the semiconductor substrate from the removable smartphone case (para. [0030], “the module, 9, communicates with the 
However, Fraden does not explicitly disclose a radio frequency (RF) front-end connected to the case body and including a semiconductor substrate, at least one transmit antenna configured to transmit radio waves below the skin surface of a person, and a two-dimensional array of receive antennas configured to receive radio waves, the received radio waves including a reflected portion of the transmitted radio waves, wherein the semiconductor substrate includes circuits configured to generate signals in response to the received radio waves; 
a digital baseband system configured to generate digital data in response to the signals, wherein the digital data is indicative of a health parameter of the person.
Leath teaches a non-invasive sensing system (Abstract), which can include and be arranged on or including a smartphone (Fig. 6). Leath further teaches of a radio frequency (RF) front-end (Fig. 5, element 15) including a semiconductor substrate (Fig. 5, element 22, “PCB”, and para. [0219], “the VNA circuits could be built into the back of the antennae if we were looking at miniaturizing the system”), at least one transmit antenna configured to transmit radio waves below the skin surface of a person (Fig. 8C, element 2, “transmit antenna”, and para. [0172], “first transmitting antenna for transmitting electromagnetic radiation signals into the skin surface”), and a two-dimensional array of receive antennas (Fig. 8C, elements 5, “receiving antennas”) configured to receive radio waves (para. [0173], “receiving antenna mounted on the PCB directly adjacent to the transmitting antenna for receiving the electromagnetic radiation signals”), the received radio waves including a reflected portion of 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the potential sensing module (Fig. 2, element 9) taught by Fraden with the PCB system taught by Leath. Incorporating the sensing system taught by Leath into the case taught by Fraden would allow for the system to be used in a portable manner, which is suggested by both Leath and Fraden. Leath discloses that a miniaturized system can be incorporated into a housing of a mobile device (Leath, Fig. 6, and para. [0247]). Fraden teaches that the sensing module may comprise one or more sensing means including electromagnetic field detections (Fraden, para. [0030]). One of ordinary skill would have also recognized that substituting the sensing module taught by Fraden with the miniaturized system taught by Leath would yield the predictable results of measuring health parameters in a portable manner.

Melamed teaches of a portable sensing system including RF sensing functionality including an antenna array with a plurality of receive antennas and transmit antennas (Abstract, para. [0045]) for use in health testing (Fig. 9, element 921). Melamed further teaches that the transmit and receive subsystem can perform transmission and reception with multiple antennas at one time or select one transmit and one receive antenna at a time (para. [0075]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor system disclosed by modified Fraden to control the transmission time of the antennas in order to transmit at a certain time. Selecting one antenna to transmit at a time can be done as a tradeoff between complexity of the parameter being sensing and the acquisition time for the device (para. [0075]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE W KRETZER whose telephone number is (571)272-1907.  The examiner can normally be reached on Monday through Friday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/K.W.K./Examiner, Art Unit 3791       

/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791